Citation Nr: 9926717	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-20 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
July 1994; he reentered active duty on November 8, 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board in 
December 1997 for further development; it was returned to the 
Board in July 1999.

The Board notes that while the case was in remand status, the 
veteran, in an August 1998 statement, withdrew his appeal 
with respect to the issues of entitlement to service 
connection for gastrointestinal disability and allergies, and 
entitlement to increased ratings for asthma and right knee 
disability.  The only remaining issue on appeal is listed on 
the title page of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  During the veteran's first period of service, his average 
pure tone decibel loss in the right ear ranged from 0 to 11, 
and in the left ear from 6 to 15.

3.  In August 1994, the veteran's average pure tone decibel 
loss in the right ear was 19 and in the left ear was 30, with 
speech recognition ability of 100 percent bilaterally.

4.  In March 1997, the veteran's average pure tone decibel 
loss in the right ear was 24 and in the left ear was 40.

5.  In October 1998, the veteran's average pure tone decibel 
loss in the right ear was 30 and in the left ear was 24, with 
speech recognition ability of 96 percent in the right ear, 
and of 92 percent in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as described below.  

Briefly, as was noted in the Introduction, the veteran's 
first period of service ended in July 1994.  In September 
1994, the veteran was granted service connection for 
bilateral hearing loss, evaluated as noncompensably 
disabling.  This evaluation has remained in effect since that 
time. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  The 
standards for rating impairment of auditory acuity are set 
forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

During service the veteran underwent several audiological 
evaluations.  Average pure tone thresholds, in decibels, for 
the right ear ranged from 0 to 11, and for the left ear 
ranged from 6 to 15.  The report of an examination for 
discharge is not on file.

On file are medical records from the Wright-Patterson Air 
Force Base for March 1994 to August 1998.  On audiometric 
testing in March 1997, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
35
55
LEFT
10
10
15
65
70

The average pure tone decibel loss in the right ear was 24 
and in the left ear was 40.

Of record is the report of an August 1994 VA examination of 
the veteran.  Audiometric testing at that time revealed pure 
tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
30
40
LEFT
5
10
0
50
60

The average pure tone decibel loss in the right ear was 19 
and in the left ear was 30.  Speech audiometry revealed 
speech recognition ability of 100 percent bilaterally.

On file are private medical records for the Holzer-Meigs 
Clinic for August 1995, which show treatment for left otitis 
externa, but which are negative for evaluation of hearing 
ability.

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1995, at which time he essentially 
testified that while his hearing disability did not affect 
his ability to understand lectures in class, he had 
difficulty with hearing conversations occurring behind his 
back.

The veteran was afforded a VA examination in October 1998.  
Audiometric testing at that time revealed pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
55
60
LEFT
5
0
5
40
50

The average pure tone decibel loss in the right ear was 30 
and in the left ear was 24.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 92 percent in the left ear.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the August 1994 and October 1998 VA 
examinations yields a numerical category designation of I for 
both the right and left ears (up to 41 percent average pure 
tone decibel hearing loss, with between 92 and 100 percent of 
speech discrimination).  Entering the category designations 
for both ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.  The 
Board notes that while records of multiple audiometric 
evaluations in service and at the Wright-Patterson Air Force 
base provide findings with respect to average pure tone 
decibel loss, they do not provide information with respect to 
speech recognition ability.  The Board notes, however, that 
when such results were reported, the veteran consistently 
presented with speech recognition ability of at least 92 
percent in each ear, including at his most recent examination 
in October 1998.  Moreover, the veteran has consistently 
demonstrated less than 41 decibel average pure tone decibel 
loss.  Accordingly, the Board must conclude that a 
compensable evaluation for the veteran's bilateral hearing 
loss is not warranted under the schedular criteria. 

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (May 
11, 1999).  While the criteria found at 38 C.F.R. § 4.85 at 
TABLE VI and TABLE VII remain unchanged, the new criteria 
provide that TABLE VIA (which does not require the use of 
speech recognition ability scores) may be used (if to the 
advantage of the veteran) in situations where the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  Since, as described 
above, neither of those conditions apply in the veteran's 
case, rating his disability under the new criteria would not 
result in a change in the evaluation.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) has been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999, hereinafter Court) in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board would point out, however, that in Floyd v. Brown, 
9 Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to award an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In the instant case, however, there has been 
no showing that the veteran's bilateral hearing loss has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise rendered 
impractible the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown , 8 Vet. 
App. 218, 227 (1995).   


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

